Citation Nr: 0640102	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 50 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The December 2002 rating decision awarded the veteran service 
connection for PTSD and initially assigned him a 30 percent 
disability rating. During the pendency of the appeal, the RO 
granted the veteran an increased rating in a December 2004 
rating decision, assigning him a 50 percent disability 
rating. The veteran thereafter perfected his appeal. The 
veteran's claim remains in controversy unless the maximum 
available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the claim is still properly before the 
Board here. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that the current rating of his disability 
does not accurately reflect the current severity of his 
condition. In support of his claim, the veteran supplied a 
March 2005 statement from his treating VA outpatient 
psychotherapist, Mr. Knapp. This statement was received by 
the Board after certification of his appeal.

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and is 
clearly relevant to the issue because it provides medical 
evidence regarding the veteran's claimed condition. The 
veteran did not provide a waiver of agency of original 
jurisdiction (AOJ) consideration of this medical opinion and, 
therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for readjudication of the issue on 
appeal and the issuance of a supplemental statement of the 
case.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). During the pendency of this appeal, recent litigation 
further redefined the VA's duty-to-assist and notification 
obligations under the VCAA.  Most significantly, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) held 
that the VCAA requires notification to include an explanation 
as to the information or evidence needed to establish a 
disability rating and effective date for the claim on appeal. 

Here, the veteran was sent a VCAA letter in May 2002 for, 
among other things, the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). That 
letter, however, did not specifically address the laws and 
regulations pertaining to increased rating claims. Since 
appealing his initial disability rating, he was never sent a 
specific letter providing notice of the VCAA, as it applies 
to his claim for an increased initial rating for PTSD. Given 
the nature of the claim on appeal and in light of 
Dingess/Hartman, 19 Vet. App. 473, the RO should send a 
corrective VCAA letter.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

Here, the veteran underwent VA examinations in September 2002 
and April 2004, both indicating a "mild" level of 
disability. That is, the examiners assigned the veteran a GAF 
score of 60 and 65 respectively. Similarly, the veteran's VA 
outpatient treatment records from 2001 to 2004 indicate GAF 
scores ranging from 50 to 65. 

Most recently, however, the veteran supplied a March 2005 
statement from his regular treating psychotherapist, Mr. 
Knapp. Within that statement, Mr. Knapp opined as follows:

It is my clinical opinion that this veteran will never 
be able to maintain gainful full time employment. He 
cannot tolerate the normal stressors of the workplace 
and its demands. I believe it is not an understatement 
to say that his ability to have a productive and fully 
functional life was seriously compromised by physical 
and psychological trauma which occurred while he was on 
active duty.

Mr. Knapp's statement regarding the severity of the veteran's 
condition is at odds with the other medical evidence of 
record thus raising doubts that the record accurately 
reflects the state of the veteran's current disability. Cf. 
Schafrath, 1 Vet. App. at 589. Accordingly, a new VA 
examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from December 2004 to the 
present. 

Finally, the Board notes that this appeal stems from a grant 
of original service connection for PTSD. Accordingly, the RO 
should take into consideration that "staged" ratings may be 
assigned if warranted by the evidence. See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send a corrective VCAA 
letter ensuring that all the duty-to-
notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, have been 
fulfilled. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). In 
particular, the RO should send the veteran 
and his representative a letter advising 
them specifically of the laws and 
regulations pertaining to claims for 
entitlement to an initial increased rating 
for PTSD.

2. Obtain the veteran's medical records for 
his condition on appeal from the VA medical 
system in Tomah, Wisconsin from December 
2004 to the present. All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3. After the above records are obtained, 
to the extent available, schedule the 
veteran for a psychiatric examination for 
his post-traumatic stress disorder (PTSD) 
to ascertain the current severity of the 
condition. The examiner must conduct all 
necessary tests to ascertain the 
manifestations, if any, of the veteran's 
conditions. 

The examiner should review the claims 
folder and provide a complete rationale 
for any opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered specifically 
those rendered by the September 2002 VA 
examiner, the April 2004 VA examiner and 
Mr. Knapp. 

4. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



